Order entered October 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01179-CV

                               MICHAEL C. WADE, Relator

                 Original Proceeding from the 397th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 046500

                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       The Court has before it relator’s Written Objections to Memorandum Opinion and Order

of Clerk’s Duties and Jurisdiction which we treat as a motion for reconsideration. To the extent

the pleading requests reconsideration of the dismissal of relator’s petition for want of

jurisdiction, we DENY the motion. We further DENY the relator’s request that the writ of

mandamus be transferred to an appropriate court that has jurisdiction to compel the action he

requests and his request that the Court order the Grayson County Clerk to bear the costs of his

original proceeding.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE